

117 S1449 IS: Moving Americans Privacy Protection Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1449IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Daines (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Tariff Act of 1930 to protect personally identifiable information, and for other purposes. 1.Short titleThis Act may be cited as the Moving Americans Privacy Protection Act.2.Protection of personally identifiable information(a)In generalParagraph (2) of section 431(c) of the Tariff Act of 1930 (19 U.S.C. 1431(c)) is amended to read as follows:(2)(A)The information listed in paragraph (1) shall not be available for public disclosure if—(i)the Secretary of the Treasury makes an affirmative finding on a shipment-by-shipment basis that disclosure is likely to pose a threat of personal injury or property damage; or(ii)the information is exempt under the provisions of section 552(b)(1) of title 5, United States Code.(B)The Secretary shall ensure that any personally identifiable information, including Social Security numbers and passport numbers, is removed from any manifest signed, produced, delivered, or electronically transmitted under this section before access to the manifest is provided to the public..(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 30 days after the date of the enactment of this Act.